DETAILED ACTION
Status of Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 43 objected to because of the following informalities:  
Claim 43, line 4, recites “formaldehyde,or” which should read as “formaldehyde, or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4, line 2, is indefinite for reciting “up to about 0.5% of each”, which is unclear because examiner is unable to determine if the percentage is a w/w, w/v, or v/v. In the interest of compact prosecution, examiner interprets claim 4 as reciting “up to about 0.5 wt. % of each”, based on the recitation in claim 3 from which claim 4 depends.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 30-36, and 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pershin et al. (WO2013/159216 A1) hereinafter Pershin in view of Bischoff-Bogon et al. (US5968604) hereinafter Bischoff-Bogon and Trogolo et al. (US 20030118658 A1) hereinafter Trogolo.
	Regarding claims 1-3, 5-7, 9-13, 30-35, and 41-45, Pershin is drawn to methods of preparing a coated surface comprising copper having antimicrobial properties (abstract and claims 1-61).
 	Pershin discloses examples of metals that may be used include copper and its alloys e.g., alloys that contain nickel, or silver etc., silver and its alloys, zinc and combinations thereof, with about 55-71% copper (pg. 14, 19-25), and abrading the film-coated metal by abrasives bonded to a substrate (emery cloth, grinding discs etc) or abrasive slurries, pastes, suspensions, etc (polishing) for a finished surface roughness of 0.2-6 microns (pg. 16, ln 1-2).
 	Pershin discloses a method of providing a substrate with an antimicrobial surface (pg. 2, ln 30-31). The metal coat is a sprayed metal coat, and the metal itself can be one 
Pershin disclose the polymer film can be an acrylic coating, an epoxy coating, a silicone coating, an alkyd coating, a urethane coating, a polyvinyl fluoride coating, etc (pg. 4, ln 22-23). Here, a biocide or biocidal agent is a chemical agent, such as an antibacterial substance, antibacterial agent, antimicrobial substance or antimicrobial agent. Biocidal agents include molecules or ions that inhibit, suppress, prevent, eradicate, and/or eliminate, the growth of various microorganisms (pg. 4, ln 29-32)
 	Examples of biocidal agents are silver ions, copper ions, iron ions, zinc ions, bismuth ions, gold ions, aluminum ions, nanoparticles of heavy metals and oxides such as silver, copper, zinc (pg. 5, ln 8-10). The polymer film can be an acrylic coating, an epoxy coating, a silicone coating, an alkyd coating, a urethane coating, a polyvinyl fluoride coating (pg. 5, ln 22-23).
 	Pershin discloses metal is deposited onto a substrate via thermal spraying, including an electric arc wire spray process (pg. 9, ln 1-4).
 	Pershin does not explicitly disclose copper, zinc, and nickel together as one embodiment, does not explicitly disclose wherein the particles are from about 1-50 
 	However, Bischoff-Bogon discloses a friction element has a base element on which a coating is applied by thermal spraying of a copper alloy. The copper alloy contains 27 to 35 wt % zinc, 2 to 4 wt % nickel, and 59-61% copper (abstract and claims 1-8).
 	However, Trogolo is drawn to a method of preparing polymer compositions comprising antimicrobial agents, and articles prepared from these compositions (abstract; claims 1-46; [0019]).
 	Trogolo discloses a polymer blend made by first compounding an antimicrobial agent with a hydrophilic polymer and then using the high aspect ratio microcapsule in 
a polymer formulation, comprising silver ion. The blend is extruded, pelletized, ground to a powder, then fed into a thermal spray system that blows the powder through a flame, melting the particles. The spray of molten polymer is directed onto a cooled, low-adhesion drum [0066]. The high aspect ratio microcapsules are three dimensional with the longest dimension being from about 10 to about 500 microns (particles in a range from about 1-50 microns) [0056]. 
 	Trogolo discloses a spray system that blows a powder comprising silver through a flame, melting the particles. The spray of molten polymer is directed onto a cooled, low-adhesion drum under conditions that the particles do not melt together into a solid coating, but stay as individual flattened particles on the drum. The size of the flakes, determined by the size of the starting particles, is about 100 microns in diameter and 10 microns thick resulting in an aspect ratio of 10. The drum also has a scraping bar that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a composition as disclosed by Pershin to have the copper, zinc, nickel metal mixture as disclosed by Bischoff-Bogon, wherein the particles are within the size range and separated from the collection system as disclosed by Trogolo, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Bischoff-Bogon discloses since because the friction lining is produced, according to the invention, by thermal spraying, the result of the specific selection of alloys is on the one hand that, merely as a result of thermal spraying, such a high level of surface quality is achieved that a finish treatment by means of grinding is no longer necessary (col. 2, ln 32-39), and Trogolo discloses a method for manufacture of a high aspect ratio microcapsule comprising fabricating the compounded product to the desired size and aspect ratio (claim 23), and expected to exhibit good antimicrobial activity [0066]. One of ordinary skill in the art would have had a reasonable expectation of success in making the element as disclosed by the combined teachings of Pershin, Bischoff-Bogon, and Trogolo, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to 
 	Regarding claim 4, Bischoff-Bogon discloses alternative copper-zinc alloys can have, in particular, manganese and iron constituents (abstract). One of ordinary skill in the art would reasonably expect success in incorporating manganese and iron constituents into a metal composition as disclosed by Bischoff-Bogon, wherein the manganese and iron are up to about 0.5% by weight of each.
 	Regarding claim 8, Pershin discloses metal is deposited onto a substrate via an electric arc wire spray process. During the coating process, a large voltage is applied between two metallic wires such that high currents flow between the wires (twin arc thermal spraying (pg 9, ln 2-7).
 	Regarding claims 36 and 38-40, Trogolo discloses antimicrobial polymer and polymer coating compositions may be used in any applications where antimicrobial properties are desirable, including bandages (solid material polymer, wound dressing, wherein the metal particles are embedded in the surface of the bandage to provide the antimicrobial properties) [0062].

 	Claims 1-14 and 30-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pershin et al. (WO2013/159216 A1) hereinafter Pershin in view of Bischoff-Bogon et al. (US5968604) hereinafter Bischoff-Bogon and Trogolo et al. (US 20030118658 A1) hereinafter Trogolo and further in view of Fitchmun (US 2008/0045491 A1).
 	The teachings of Pershin, Bischoff-Bogon, and Trogolo are disclosed above.

 	However, Fitchmun is drawn to antimicrobial compositions (abstract and claims 1-43).
 	Fitchmun discloses wherein the metal ion component zinc, nickel, and copper are toxic to many prokaryotic and eukaryotic microorganisms (antimicrobial) [0028], and discloses the antimicrobial compositions can be in the form of a solution or cream [0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a composition as disclosed by Pershin in view of Bischoff-Bogon and Trogolo, wherein the particles are incorporated into a cream, as disclosed by Fitchmun.
	One of ordinary skill in the art would have been motivated to do so because Fitchmun discloses the compositions can be used to sanitize skin  surfaces, such as animal (e.g., human) skin and have superior hand-feel and smell to conventional hand sanitizers.  In one embodiment, these compositions are used to sanitize human hands which are the part of the body that most often comes into contact with microbes such as bacteria and viruses, but may also be used to sanitize other parts of the body [0007]. One of ordinary skill in the art would have had a reasonable expectation of success of incorporating metal ions into a cream, by applying a known technique to a known product ready for improvement to yield predictable results.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615